


110 HCON 352 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 352
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr. Walsh of New
			 York, Mrs. Capps, and
			 Mr. Ehlers) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Better Hearing and Speech Month, and for other purposes.
	
	
		Whereas the National Institute on Deafness and Other
			 Communication Disorders reports that approximately 42,000,000 people in the
			 United States suffer from a speech, voice, language, or hearing
			 impairment;
		Whereas approximately 15 percent of, or 3,250,000,
			 American adults report some degree of hearing loss;
		Whereas 1 out of every 3 people in the United States over
			 60 years of age have a hearing problem;
		Whereas 1 in 6 baby boomers, aged 41 to 59 years, have a
			 hearing problem;
		Whereas 1 in 14 Generation X-ers, aged 29 to 40 years,
			 already have hearing loss;
		Whereas at least 1,400,000 children have hearing
			 problems;
		Whereas traumatic brain injury (TBI) has been labeled the
			 signature injury of the war in Iraq, with estimates as high as 20 percent of
			 the number of soldiers who have experienced concussions while deployed;
		Whereas TBI patients may have difficulty with spoken
			 language, a disorder called dysarthria, if the part of the brain that controls
			 speech muscles is damaged, resulting in slowed, slurred, and garbled
			 speech;
		Whereas approximately 1,400,000 traumatic brain injuries
			 occur annually in the United States from accidents and athletic injuries, with
			 related direct and indirect medical costs totaling over an estimated
			 $6,000,000,000;
		Whereas soldiers sent to battle zones are over 50 times
			 more likely to suffer noise-induced hearing loss (NIHL) than soldiers who do
			 not deploy;
		Whereas thousands of American soldiers sent to Iraq have
			 suffered from NIHL due to a lack of education about hearing protection, a
			 reduced force of military audiologists, and a lack of monitoring for changes in
			 hearing;
		Whereas although more than 32,500,000 adults in the United
			 States would benefit from the use of a hearing aid, only 1 out of 5 people who
			 could benefit actually wear a hearing aid;
		Whereas at least 12,000,000 people in the United States
			 have tinnitus, or ringing in the ears, with at least 1,000,000 who experience
			 this condition so severely that it interferes with their daily
			 activities;
		Whereas sounds louder than 80 decibels are considered
			 potentially dangerous and can lead to hearing loss;
		Whereas the number of young children who suffer hearing
			 loss as a result of environmental noise has increased;
		Whereas every day, approximately 33 babies are born with
			 significant hearing loss in the United States;
		Whereas hearing loss is the most common congenital
			 disorder in newborns;
		Whereas a delay in diagnosing a newborn’s hearing loss can
			 affect the child’s social, emotional, and academic development;
		Whereas even mild or unilateral hearing loss left
			 undetected can result in delayed speech and language acquisition, and
			 inappropriate identification of behavioral problems;
		Whereas those with undetected mild or unilateral hearing
			 loss are 10 times more likely to be held back at least one school grade;
		Whereas during the 2003 school year, more than 1,500,000
			 children had speech, language, or hearing impairments, and received services
			 under the Individuals with Disabilities Education Act;
		Whereas children with language impairments are 4 to 5
			 times more likely than their peers to experience reading problems;
		Whereas 10 percent of children entering the first grade
			 have moderate to severe speech disorders, which include stuttering;
		Whereas it is estimated that more than 3,000,000 Americans
			 stutter;
		Whereas approximately 1,000,000 people in the United
			 States have aphasia, a language disorder inhibiting spoken communication that
			 results from a stroke or other traumatic injury to the language centers of the
			 brain; and
		Whereas for the last 80 years, May has been celebrated as
			 National Better Hearing and Speech Month in order to raise awareness regarding
			 speech, voice, language, and hearing impairments, and provide an opportunity
			 for Federal, State, and local governments, members of the private and nonprofit
			 sectors, speech and hearing professionals, and all people of the United States,
			 to focus on preventing, mitigating, and curing such impairments: Now,
			 therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Better Hearing and Speech Month;
			(2)urges increased
			 coordination of community-based, comprehensive care for soldiers, veterans,
			 athletes, and accident victims who have experienced traumatic brain
			 injury;
			(3)supports the
			 efforts of speech and hearing professionals in their efforts to improve the
			 speech and hearing development of children;
			(4)encourages the
			 people of the United States to have their hearing checked regularly and to
			 avoid environmental noise that can lead to hearing loss; and
			(5)commends the 46
			 States that have implemented routine hearing screenings for every newborn
			 before leaving the hospital.
			
